JUSTICE MCKINNON,
specially concurring.
¶12 I do not agree with the Court’s conclusion that an Indian mother has no standing to challenge placement of her child with a non-Indian family, when she contests only the placement and not the termination of her parental rights. The placement requirements and preferences of ICWA represent a significant commitment to the preservation and perpetuation of Indian heritage, which is a vastly different consideration and inquiry than whether a particular parent’s rights should be terminated. In my opinion, 25 U.S.C. § 1914 of ICWA contemplates a challenge to foster care placement or termination. Nonetheless, I would conclude that the record does not support DPHHS ever intended or chose to alter the children’s initial kinship placement made pursuant to ICWA preferences. Accordingly, the notice requirements of ICWA set forth in 25 U.S.C. § 1912 are not applicable. What remains is Mother’s argument that she was denied *351due process because she was not given an opportunity to object to P.M.P.’s placement.1 Here, I would conclude based on the record of these proceedings that Mother had ample opportunity to raise this issue in the District Court, but, having failed to do so, has waived the issue for our consideration.
¶13 ICWA is a federal mandate requiring states to take active efforts to preserve and protect the cultural interests of Indian tribes and Indian children. In applying ICWA, this Court has stated that “we are cognizant of our responsibility to promote and protect the unique cultures of our state for all future generations of Montanans.” In re M.E.M., 195 Mont. 329, 333, 635 P.2d 1313, 1316 (1981). To ensure that tribal culture is preserved, § 1914 provides that any parent or Indian custodian of an Indian child, as well as the Indian child’s tribe itself, may petition to invalidate a “foster care placement” or “termination of parental rights under State law.” Section 1914 provides:
Any Indian child who is the subject of any action for foster care placement or termination of parental rights under State law, any parent or Indian custodian from whose custody such child was removed, and the Indian child’s tribe may petition any court of competent jurisdiction to invalidate such action upon a showing that such action violated the provision of sections 101, 102, and 103 of this Act [25 U.S.C. §§ 1911, 1912, 1913].
¶14 Section 1903(1)(i) of ICWA defines “foster care placement” as “any action removing an Indian child from its parent ... for temporary placement in a foster home or institution or the home of a guardian or conservator where the parent... cannot have the child returned upon demand, but where parental rights have not been terminated.” A “parent” is defined in ICWA as “any biological parent ...” 25 U.S.C. § 1903(9). Here, Mother remains the biological parent even though her rights have been terminated. Given her contention on appeal that she was not provided notice of a change in placement until the termination hearing, in conjunction with right to petition a court of competent jurisdiction to review the foster care placement, I would not conclude Mother lacks standing to contest the placement of her children with a *352non-native family, as the Court does.2
¶15 While the procedural posture of this case is challenging, the language of §§ 25 U.S.C. 1903(1)(i), 1903(9), and 1914, do not require a parent to challenge the placement of her Indian child and the termination of her child simultaneously. Indeed, it seems inconsistent with the purpose of ICWA to conclude that a biological Indian parent may not challenge the placement of her Indian child with a non-native, non-relative family, in the absence of clear language to the contrary. The Indian parent may recognize that she is not in a position to parent, but nonetheless want the child to remain connected with his or her Indian culture and family. It would appear our decision that the Indian parent must appeal both the termination of her parental rights and placement decision of her child may, in part, be a failure to recognize that Indian heritage and culture often embraces extended family units and active participation of the extended family in child rearing efforts. Foreclosing a challenge to placement by a biological Indian parent based on standing, absent clear language in ICWA stating as much, seems contrary to the underlying purpose of ICWA-protection of Indian cultural heritage, including the extended family. Perhaps our definition of standing reflects more our own perception of a family unit, rather than how the culture of the particular Indian tribe or Indian parent would perceive and define it. I would, therefore, not decide these proceedings on the basis that the biological Indian parent has no standing to contest a foster care placement decision.
¶16 ICWA, nonetheless, does not offer Mother any relief. Pursuant to § 1914 there are only three proceedings from which a parent or Tribe may appeal for invalidation of a state court order: § 1911 (jurisdiction and transfer), § 1912 (notice, right to counsel, active efforts, qualified expert testimony re: likelihood of serious or emotional damage to child in parent’s care), and § 1913 (termination of parental rights). Mother challenges only that she was not provided notice pursuant to § 1912. As we held in H. T., ¶ 25, Mother may raise on appeal for the first time that the notice requirements of ICWA were not satisfied.
¶17 Mother argues that a change in placement of P.M.P. to a nonnative, non-relative family should be considered a “foster care placement,” thus invoking the notice provisions of 25 U.S.C. § 1912(e) *353requiring that the party seeking the foster care placement to provide notice to the parent of its intentions to change placement and advise the parents of the right to intervene. Here, however, the unrebutted testimony of the DPHHS caseworker at the termination hearing was that the she did not change P.M.P.’s placement and did not know that P.M.P. was staying with a non-compliant family. In fact, DPHHS had not changed the placement; rather, Mother’s own family members changed the placement without DPHHS approval. Accordingly, I would resolve the question of notice in favor of the State, as DPHHS did not seek a change in placement and the change in placement was accomplished by the Mother’s family, without knowledge by DPHHS.
¶18 Given that there was no requirement for notice pursuant to ICWA, I turn to Mother’s remaining claim that she was denied due process. In resolving this issue, Mother will be deemed to have waived her objection if not raised first in the District Court. H.T., ¶ 14; In re D.K.D., 2011 MT 74, ¶ 16, 360 Mont. 76, 250 P.3d 856. Here, the testimony at the termination hearing from the ICWA expert was that P.M.P. had been staying in a non-native, non-relative home for the previous two years through the arrangements of Mother’s family. During this time, Mother had visited P.M.P. on several occasions. Mother, who was personally served with the petition to terminate her parental rights, did not appear for the hearing. Significantly, Mother did not appear for any hearing during the entire proceedings, except for the initial show cause hearing held in November 2014. Mother was represented by counsel throughout the proceedings who appeared at every hearing on Mother’s behalf, including the termination hearing, and did not object to the placement of P.M.P. even following the ICWA expert’s testimony. The record also demonstrates that Mother participated in several Family Group Decision Making Meetings where other family members participated, including Mother’s aunt, R.H., with whom DPHHS understood P.M.P. had been placed.
¶19 Based upon this record, I would conclude that Mother has waived her objection to placement, having failed to raise it in the District Court. Mother is not entitled to have her claim concerning violation of the ICWA notice provisions considered because DPHHS did not seek a change in placement and, in fact, did not know that P.M.P. had been placed other than where previously placed by DPHHS. The caseworker’s testimony as to this point is unrefuted. Finally, I would not decide this case on the basis that Mother lacked standing as I think to do so is contrary to language of 25 U.S.C. § 1912, providing for review upon petition of an Indian parent of both foster care placements or terminations, and to the purpose underlying ICWA.

 C.B.D. was placed with his maternal grandmother to accommodate his ability to communicate using the Crow language. It is my understanding that Mother’s primary objection is to the non-native, non-relative placement of P.M.P.


 As Mother’s parental rights have been terminated, the children are no longer considered in foster care placement for purposes of ICWA, which is contingent upon “parental rights [not having] been terminated.” 25 U.S.C. § 1903 (1)(i). Accordingly, Mother no longer may petition for review of placement decisions under ICWA. Opinion, ¶ 6. Also, pursuant to § 41-3-611(3), MCA, Mother has no right to participate in placement decisions of P.M.P. Opinion, ¶ 6.